Opinión disidente emitida por el
Juez Asociado Señor Santana Becerra.
Disiento en este caso por entender que el Secretario del Trabajo al denegar al chófer peticionario los beneficios a que era acreedor bajo la Ley de Seguro Social para Choferes, y la Comisión Industrial al confirmar dicha denegatoria, ac-tuaron haciendo uso de facultades y atribuciones que no les concede la Ley para tales casos. Un historial de todo el asunto, para empezar por su principio, es el siguiente:
Al peticionario se le expidió licencia en el año 1944. La obligación de renovar las licencias para conducir vehículos de motor se dispuso en el inciso “ (o) ” del Art. 7 de la Ley de Automóviles y Tránsito, Ley Núm. 279 de 5 de abril de 1946. *345Las licencias expedidas antes de dicha Ley 279 se renovarían, dos años después del 5 de abril de 1946 y dentro de los 60 días siguientes. Expirado ese término de 2 años 60 días,, el chófer que no hubiere renovado vendría obligado al renovar* a pagar los derechos de una nueva licencia. Ninguna sanción se dispuso sobre suspensión o cancelación de la licencia, o-sobre prohibición de manejar. Bajo el inciso (a) del propia Art. 7 sólo se prohibía manejar a aquella persona a quien no se le hubiere expedido una licencia.
El 5 de junio de 1948, al vencerse el término de 2 años y 60 días antes dicho, entró en vigor la Ley 16 enmendatoria del inciso “(o)”, disponiendo fechas en que..las licencias ex-pedidas con anterioridad a la Ley 279 serían renovadas. La del peticionario, por su número, debía renovarse durante- el mes de septiembre de 1949. Ahora se proveyó que la licencia quedaría suspendida pero no se alteraron las disposiciones del inciso (a). Además, se concedió un término de gracia de 5 años para que, mediante el pago de los derechos prescritos por ley, se pudiera renovar licencia sin el requisito de nuevo examen.
El 9 de mayo de 1952 entró en vigor la Ley 217 que en-mendó de nuevo el inciso “(o)”, disponiéndose que a partir del 1ro. de julio de 1952 toda licencia sería válida por cuatro años y debía ser renovada dentro de 90 días a contar de la fecha de su vencimiento previo el pago de los derechos pres-critos por ley, acompañándose un certificado médico acredi-tativo de que el solicitante estaba capacitado física y mental-mente para conducir vehículos de motor. Pasados los 90 días se podía no obstante renovar la licencia dentro de un período de 5 años, pagándose los derechos prescritos por ley como en el caso de una solicitud para obtenerla por primera vez, sin el requisito de un nuevo examen. Se dispuso además en esta ley que toda licencia no renovada cuya fecha de expi-ración era antes del 1ro. de-julio de 1951 podía ser renovada bajo'las mismas condiciones anteriormente dichas, y se man-*346tuvo la disposición de que una licencia no renovada se con-sideraría suspendida. El inciso (a) del Art. 7 tampoco fue -alterado en esta ocasión. Por la Ley 50 de 8 de junio de 3.954 se enmendó el inciso (a) para incluirle unas penalidades específicas, pero su texto original quedó igual o sea que que-daba prohibido el manejo de vehículos de motor a aquellas personas a quienes no se les hubiere expedido licencia.
Por lo menos hasta la Ley 217 de 1952 en que se exigió acompañar un certificado médico para renovar las licencias, la renovación aparentemente no tenía ningún otro propósito que el de allegar fondos y no guardaba relación alguna con la aptitud o condición de la persona para guiar. De acuerdo con la Ley 279 el dinero recaudado por la renovación de las licencias iba a un fondo especial para estudio, construcción,, etc. de carreteras. Por la Ley 227 de 15 de mayo de 1948 se dispuso que un 50 % del importe pagado por la renovación de la licencia dispuesta en el inciso “ (o) ” del Art. 7 ingresaría en un fondo especial que desde ese entonces denominaron “Fondo para el Seguro Social de los Choferes Públicos de Puerto Rico”, para ser destinado a los fines y propósitos que por ley se proveyera. Cuando esto, la ley creando el Seguro Social de Choferes aún no se había aprobado. La misma situación mantuvo la Ley 116 de 26 de abril de 1949, pero por la número 33 de 20 de marzo de 1951 lo pagado por reno-vación de las licencias ingresa en los fondos generales del Tesoro, o sea se lo quitan al Fondo para el Seguro Social de Choferes a pesar de que ahora sí existía por ley creado ese fondo. No podría decirse, por lo tanto, que un chófer que .dejara de renovar su licencia en alguna forma hería o le •creaba perjuicio a su propio fondo de seguro.
He hecho la anterior reseña de la legislación para situar •en la perspectiva adecuada las actuaciones del Secretario del Trabajo y de la Comisión recurrida. Sabemos de las hondas preocupaciones de nuestra Asamblea Legislativa sobre los [problemas del tránsito y la conducción de vehículos de motor. *347Pero cuando en 15 de mayo de 1950 y por la Ley 428 creó" el Seguro Social para Choferes, le proveyó fondos con apor-taciones de los choferes y de los patronos, y estableció todo' un sistema, eran otras, de cierto, las preocupaciones de la-Asamblea Legislativa. En ese momento no tenía en mente los problemas del tránsito y sí los problemas sociales que quiso resolver con esta legislación. Por eso entiendo que no era de la particular incumbencia y preocupación del Secre-tario del Trabajo como administrador de este sistema, ni de la Comisión Industrial al revisarlo, el negarle el seguro al peticionario quien bajo esta legislación había cumplido con todos los requisitos para poder recibirlo, por el hecho de que este chófer hubiera incurrido en una violación de la ley de automóviles que de acuerdo con esta misma ley no surtía el efecto de que el peticionario no fuera un chófer a quien se le hubiera autorizado para conducir vehículos de motor. Véase el inciso (a) del Art. 7 de la Ley 279 según fue en-mendado. Al crearse el 15 de mayo de 1950 este sistema de seguro social, la situación del peticionario en ley era la de una persona autorizada para conducir vehículos de motor cuya licencia estaba suspendida pero no cancelada, ni anulada. Aún más, cualquier incumplimiento suyo al no renovar en septiembre de 1949 quedó obviado por el propio Legislador en la disposición transcrita de la Ley 217, ante.
He aquí la situación según se expone en la decisión del Secretario del Trabajo. En 13 de agosto de 1958 el peticio-nario solicitó los beneficios del seguro de choferes por inca-pacidad física total permanente. Desde el 9 de julio de 1958 se hallaba imposibilitado para conducir vehículos de motor según certificación médica, por razón de cardiopatía por arteriosclerosis con insuficiencia cardiaca y arteriosclerosis, generalizada. En cuanto a la incapacidad del obrero no sur-gía controversia ni tampoco en cuanto a que cotizó por el tiempo reglamentario que exige la ley, expresando: el Secre-tario .que-la única cuestión envuelta era'-si-una persona que; *348había cotizado las semanas reglamentarias al Fondo tenía derecho a la compensación de esa ley a pesar de no haber .renovado su licencia de chófer y estar manejando un vehículo fie motor en violación de la ley de tránsito. Resolvió negarle !la compensación porque su licencia había sido cancelada en '30 de septiembre de 1954 por no haberla renovado — [en cuanto a la inexistencia de esta cancelación me referiré más ade-lante] —y él no cualificaba como chófer porque había estado manejando sin autorización y esto ipso facto lo excluía de los beneficios de la Ley 428.
Hay prueba en el expediente de la Comisión recurrida de que el Gobierno de la Capital cotizó como patrono al Fondo en cuanto a este obrero desde septiembre 23, 1950 hasta agosto 28, 1954 y desde septiembre 4, 1954 hasta septiembre 26, 1958, con excepción de unas semanas. El peticionario cotizó desde diciembre, 1950. El Negociado de Seguro Social concedió al peticionario beneficios por enfermedad durante períodos en los años 1953, 1954, 1955, 1957, del 27 al 30 de mayo y del 16 de julio al 8 de agosto de 1958.
Unida al expediente hay una certificación del Departa-mento de Obras Públicas fechada 22 de junio de 1959 ha-ciendo constar que el peticionario no está autorizado para guiar, poseía licencia de conductor de vehículos pesados nú-mero 88421 expedida en febrero 11, 1944 y que “esta licencia quedó cancelada en septiembre de 1954, por no haber sido renovada.” Antes de seguir adelante quiero expresar que ese documento no certifica un hecho — al peticionario no se le canceló la licencia — sino una conclusión legal de que quedó cancelada, por cierto errónea, del funcionario que la expidió y que no tiene otro efecto en la evidencia que el de una mera opinión interpretativa. Fue errónea y no autorizada por ley dicha conclusión primero, porque la Ley 279 de 1946 según fue enmendada no concedía facultad al Departamento de Obras Públicas para cancelar licencias administrativamente, residiendo dicha facultad únicamente en las cortes — Art. 18.
*349Segundo, porque de acuerdo con las disposiciones legales anteriormente transcritas, la licencia no renovada tenía en ley la condición de suspendida. Si se renovaba después de 90 días sin que hubiera transcurrido el período de cinco años había que pagar derechos como si se tratara de la licencia original. Después del período de cinco años había en adición que tomar el examen. Esas eran las sanciones civiles de la ley por no renovar. La única actuación autorizada al Secreta-rio de Obras Públicas, bajo el propio inciso “(o)” del Art. 7, era el denegar la renovación de una licencia cuando a su juicio el tenedor constituía una amenaza para la seguridad pública; y disponía el inciso (p) que se consideraría nula desde la fecha de su expedición toda licencia obtenida por un solicitante mediante informes falsos. Ninguna disposición de la Ley concedía facultad al Secretario de Obras Públicas para cancelar una licencia definitivamente por razón de que no hubiera sido renovada y menos a espaldas del interesado y sin ser notificado ni oído según surge del récord. En su declaración ante la Comisión el peticionario quien demuestra ser persona de poca capacidad mental, declaró que en todo el tiempo en que estuvo trabajando con el Gobierno de la Capital desde 1945 como conductor de los camiones de la limpieza nunca se le informó por persona o entidad alguna nada rela-cionado con la renovación de la licencia. (1)
La Comisión recurrida basó su fallo en la premisa legal:— (1) que el Art. 1 de la Ley 428 de 1950 creando el sistema de seguro define “chófer” como una persona natural auto-rizada de acuerdo con la ley para conducir vehículos de motor *350dedicada a la transportación de personas, etc. . . . y que conduzca dichos vehículos o su propio vehículo como su principal ocupación o modo de ganarse su sustento; (2) que al cancelársele la licencia al peticionario [cancelación que fue inexistente tanto de hecho como de derecho] el peticionario violaba la ley de automóviles al conducir en el curso de su trabajo y este hecho era “suficiente para excluirlo” de los beneficios; (3) que al pagar sus cuotas realizaba un acto sin consecuencias jurídicas y el hecho de que cotizara no lo ponía dentro del marco del sistema.
Bien frágiles son esas premisas legales para basar la acción tomada. El Art. 1 de la Ley 428 no tenía otro pro-pósito sino el estatuir cuál trabajador pertenecería a este sistema, el chófer a distinción del plomero, del carpintero, etc., y aquel chófer que condujera vehículos como su principal ocupación o modo de ganarse su sustento. Esto último era lo esencial a los fines de esta legislación. El que estuviera autorizado estaba sobreentendido, y aunque la ley no lo hu-biera expresado, habría así que asumirse. Una vez que el peticionario vino a formar parte del sistema habiendo debi-damente cualificado, el Secretario del Trabajo estaba sólo facultado a negarle sus derechos o beneficios dentro del sis-tema por las razones que la propia Ley 428 establece, y no por otras.
Según expresé en mi opinión en Alers v. Tribunal Superior, 83 D.P.R. 701, 709, y repito ahora con mayor ra-zón de ser, éste es un problema serio del funcionamiento admi-nistrativo que requiere un poco de cuidadoso análisis. Hasta qué punto una agencia a quien la Asamblea Legislativa ha encomendado la tarea de administrar una legislación que lleva determinados fines y propósitos sobre todo esta social de fines reparadores puede, en su función judicial o cuasi judicial, en ausencia de disposición de ley, negar derechos por consideraciones que no son las expuestas en esa legislación a base del incumplimiento de otros estatutos. Como expresé *351en Alers, cuando el Legislador ha querido que así sea, que una legislación sirva el propósito a la vez de hacer más efec-tivo el cumplimiento de otra, asi lo ha dispuesto. Me referí (escolio 1 de mi opinión en ese caso) a algunos ejemplos, y típica es la ilustración que ofrece el Art. 11 de la Ley 130 de 1945 sobre Relaciones del Trabajo. Por ejemplo, la Ley 85 de 14 de junio de 1960 dispuso para hacer más efectivo el cumplimiento por el patrono de la Ley 428 que crea este se-guro, que los casos de empresas de servicio público en que se hubiera dictado sentencia por no cumplir con la obligación de cotizar serán notificados a la Comisión de Servicio Público para que ésta les dé la debida consideración cuando dichas empresas acudieren ante ella en trámites relacionados con sus certificados de necesidad y conveniencia.
Si el Legislador hubiera querido castigar o sancionar a los choferes por el incumplimiento o violación de las dispo-siciones de las leyes de tránsito negándoles sus derechos bajo el sistema, lo hubiera así dispuesto. Hubiera dicho que a ningún chofer que al momento de ser acreedor a un beneficio se hallare en violación de la ley de tránsito, o tuviere su li-cencia suspendida o temporal o permanentemente revocada, podría concedérsele dichos beneficios. La prueba que men-ciona el Art. 5(A) (ahora 5) en casos de incapacidad total permanente, tiene el propósito de informar al Secretario del Trabajo que el Departamento de Obras Públicas ha deter-minado que el peticionario está incapacitado permanente-mente para conducir, habiéndosele cancelado la autorización por razones de tal incapacidad total.
Me temo que el Legislador no dispuso tal cosa porque ello hubiera destruido el fin mismo de la legislación. No debe perderse de vista la naturaleza de la misma. Se legisló creando un sistema social de protección en un plano en que se imponen obligaciones y se acumulan derechos a larga pers-pectiva, no fue una legislación para un determinado día, *352momento o situación. No pudo contemplarse, por ejemplo, que ante las peripecias del trabajo del chófer que conduce como su principal ocupación y que lo exponen a incurrir en violaciones de la ley de tránsito, un miembro del sistema pierda sus beneficios porque en un determinado momento en que surja la necesidad de reclamarlos tuviere suspendida su licencia o hubiere conducido sin estar autorizado, como su-cedería en el caso leve del chófer a quien habiéndosele dado una denuncia-citación (ticket) condujera después del día señalado para comparecer, sin haber gestionado la devolución de la licencia retenida. No hay duda que se habría cometido una infracción de la reglamentación del tránsito, pero no sería de la facultad del Secretario del Trabajo, dentro de la Ley 428, perseguirlo ni castigarlo negándole beneficios. Ha-cer castigar a este peticionario era responsabilidad de la policía, y en otro aspecto de su caso, la responsabilidad pudo ser también de su patrono, el Gobierno de la Capital, y del propio Administrador del seguro al no proveer a estos tra-bajadores de poca instrucción y conocimientos la información adecuada en un asunto tan relacionado con el medio de ellos ganarse su sustento diario. Este peticionario sufrió un cas-tigo por la violación de la ley de tránsito inconmensurable-mente mayor que el que hubiera sufrido bajo las disposiciones de la propia ley de automóviles.
La tercera premisa al efecto de que el pago de las cuotas por este obrero no tenía consecuencias jurídicas y así, coti-zando, no quedaba dentro del marco del sistema, es para mí una “finesse” que no encuentra sitio dentro del espíritu en que estas agencias administrativas deben interpretar y apli-car los estatutos de fines reparadores y de propósitos huma-nitarios, debiendo ser el objetivo que se cumplan dichos pro-pósitos, no que se derroten. Irónicamente, esas cotizaciones tuvieron consecuencias jurídicas a los fines de retenerlas'el Fondo como legítimamente ingresadas, y no devolverlas al negar los beneficios.

*353
Por todas las consideraciones antes expuestas no puedo sancionar las actuaciones administrativas en este caso y dis-pondría que el fallo de la Comisión sea revocado y se conceda al obrero peticionario los beneficios a que tenía derecho bajo Id Ley U28 de 1950.


 Bajo la Ley 95 de 29 de junio de 1954 y como parte de todo el trámite establecido relacionado con la conducción en estado de embriaguez, se autorizó al Secretario de Obras Públicas al recibir declaraciones de un juez, a suspender primero, y previa audiencia a cancelar después, licencias de personas acusadas de haber estado conduciendo en estado de embriaguez cuando él concluía que no hubo justificación para no someterse a los exámenes de laboratorio provistos. La cancelación era provisional excepto en caso de reincidencia. Esta ley no tiene aplicación alguna al caso de autos.